qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index nos washington dc person to contact telephone number refer reply to cc ita - plr-139124-01 date date legend company m dear this letter is in response to your request for a ruling concerning the application of sec_61 and sec_170 of the internal_revenue_code to the program described below specifically you request rulings that the value of m received as rebates for purchased products or services are not included in your gross_income under sec_61 but rather are treated as a reduction in basis of the property purchased under sec_1016 and the payment of rebates of m by company to a charitable_organization described in sec_170 will qualify as a charitable_contribution by you under sec_170 to the extent provided by sec_170 facts you are a member in a program administered by company company offers members such as you incentives for purchasing products and services at merchants’ retail stores direct from suppliers and on-line using company’s website company administers the member program primarily through its website members such as you who agree to the terms and conditions contained in the membership agreement may earn m in two ways members may earn m based on the amount of the members’ products and services purchased from participating merchants secondly members may earn m as additional bonus incentives for participation in such activities as enrolling in the member program members accumulate m which may be plr-139124-01 redeemed by members for merchandise or cash from the participating merchants another option available to the member is to elect to donate m to an entity described in sec_170 which may redeem m members may make this election on the website by clicking on the donate button and designating how many points they wish to donate company administers the merchant component of its program by soliciting merchants to join the m plan and then entering into a plan agreement with them pursuant to the plan agreement company is obligated to perform certain functions including the provision of all materials necessary to facilitate the execution of transactions electronically crediting members’ accounts with m company retains title to equipment forms redemption materials and other items related to the system through which m are awarded and company licenses the necessary items to the merchant for stated fees in addition the merchants agree to fund the purchase of m awarded to members based on the amount of the products and services purchased by members rebate m company retains initial title to rebate m at the time rebate m are issued title passes from company to the merchant and then to the member such as you to whom they are awarded each member including you is able to track the receipt and disbursement of m through a separate_account on company’s website accessible through a login and password for contributions to charity the account lists the designated recipient and the amount of m contributed in addition each member is able to track the amount of his or her rebate m and m awarded as bonus incentives which are separately accounted for on the website you itemize your federal_income_tax deductions you plan to donate a certain portion of the rebate m that you have earned to a charity described in sec_170 charity company acting as your agent will make such donations directly to charity company will provide charity with your name and address for purposes of complying with the sec_170 acknowledgment rules the recipient charity will provide any required acknowledgment under sec_170 law and analysis ruling_request sec_61 of the code provides that gross_income means income from whatever source derived plr-139124-01 sec_1012 provides that the basis_of_property shall be the cost of such property except as otherwise provided sec_1016 provides that proper adjustment in respect of the basis_of_property shall be made for expenditures receipts losses or other items properly chargeable to capital_account revrul_84_41 1984_1_cb_130 holds that a manufacturer’s rebate received by an automobile dealer represents a trade discount and must be treated by the dealer as a reduction in the cost of the automobile and not as gross_income likewise revrul_76_96 1976_1_cb_23 holds that amounts paid_by an automobile manufacturer to retail customers who purchase new automobiles are not includible in the gross_income of the customers the amounts are rebates and represent a reduction in the purchase_price of the automobiles in the present situation you have represented that a member may receive m in connection with products or services purchased from the participating merchants you have also represented that at the time rebate m are issued to a member title passes from company to the merchant and then to the member to whom the m are awarded as in the revenue rulings described above the amount of the rebate is based on solely on the amount of purchases thus rebate m qualify as rebates which you exclude from gross_income under sec_61 under sec_1016 the value of rebate m reduces the basis of merchandise purchased ruling_request sec_170 provides subject_to certain limitations a deduction for charitable_contributions described in sec_170 payment of which is made within the taxable_year sec_170 states in part that the term charitable_contribution means a contribution or gift to or for_the_use_of a qualified_organization sec_170 provides that no deduction is allowed under sec_170 for a contribution of dollar_figure or more unless the taxpayer substantiates the contribution with a contemporaneous written acknowledgment of the contribution from a charitable_organization sec_170 sets forth the information that must be included in the contemporaneous written acknowledgment sec_1_170a-1 of the income_tax regulations provides that a charitable_contribution is ordinarily made at the time the delivery is effected a charitable_contribution must be made voluntarily and with donative_intent 477_us_105 in american bar endowment a membership_organization maintained a group_insurance program for its members every year excess insurance premiums_paid by members were refunded to plr-139124-01 the organization this excess was called a dividend as a condition of participating in the insurance program members were required to assign their rights to a pro_rata portion of the dividends to the organization the organization used the dividends to fund charitable grants members participating in the group_insurance program claimed charitable deductions under sec_170 for their pro_rata shares of the dividends the supreme court disallowed these deductions concluding that the assignments were not voluntary the court suggested that it would have reached a different result were the abe to give each member a choice between retaining his pro_rata share of dividends or assigning them to charity in the present case you may choose to donate m to charity this opportunity to donate is described in the membership agreement that was provided to you when you joined the program administered by company you make this election by clicking on the donate button on the website and designating how many points you wish to donate this element of choice distinguishes company’s program from the group_insurance program in american bar endowment where participants could not choose to retain the dividends assigned them the opportunity to decide whether payments will be made to charity renders the payments voluntary in the present case company is authorized to act on your behalf thus there is no delivery of a charitable_contribution when company receives m as designated by you rather delivery to charity occurs when company transfers m to charity therefore you will be entitled to treat as charitable_contributions the m paid within the taxable_year to charity on your behalf sec_170 provides that no deduction is allowed for a charitable_contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution the requirements for the contemporaneous written acknowledgment are set forth in sec_170 under sec_170 if company makes a lump-sum transfer to a charity of dollar_figure or more on your behalf you must substantiate the contribution with a contemporaneous written acknowledgment that meets the requirements of sec_170 you have represented that for amounts contributed in excess of dollar_figure company will provide charity with your name and address with this information charity will be able to provide the substantiation required by sec_170 to be obtained by donors accordingly your contribution of rebate m to charity may qualify as a charitable_contribution by you under sec_170 conclusions based strictly on all of the facts submitted and representations made we conclude the value of m received as rebates for products or services purchased from participating merchants is not included in your gross_income under sec_61 but rather is treated as a reduction in basis of the property purchased under sec_1016 the contribution of rebates of m to a charitable_organization described in sec_170 by company acting as an your agent may qualify as a charitable_contribution by you under sec_170 caveats you have not requested a ruling and we express no opinion concerning whether you are allowed a charitable_contribution_deduction for the value of the bonus points contributed to a charity or whether the bonus points are excludable from your income a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely michael j montemurro senior technician reviewer office of associate chief_counsel income_tax accounting enclosures
